DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/13/2020 was filed after the mailing date of the application on 01/23/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-16, 20-21 and 31Bradski et al (US Pub. 20160026253) in view of Biedert et al (US Pub. 20170017299).
Regarding claim 1, Bradski discloses:
A wearable display system, (refer to fig. 3 and paragraph 195. Describes a head-mounted display system 30) comprising: 
A head-mounted display configured to present virtual content by outputting light to an eye of a wearer of the head-mounted display, (refer to fig. 3 and paragraphs 196, 199. Describes the user device 30 presents to the user an interface 37 for interacting with and experiencing a digital world. Para. 199, describes: For example, in one embodiment, the sensors 31 may each measure a rate of pupil contraction for each of the user's eyes. Wherein the data is used to determine, for example, the user's reaction to a brightness setting of the interface display 33); 
At least one light source configured to direct light toward the eye of the wearer, (refer to fig. 3, 13a and paragraphs 199-200. Describes for example, in one embodiment, the sensors 31 may each measure a rate of pupil contraction for each of the user's eyes. Para. 200, describes: The user sensing system 34 may also include one or more infrared camera sensors, one or more visible spectrum camera sensors, structured light emitters and/or sensors, infrared light emitters); 
At least one eye-tracking camera configured to capture, (refer to fig. 3 and paragraphs 198-199. Describes for example, in some embodiments, the sensors 31 may include a camera or optical detection/scanning circuitry capable of detecting real-time optical characteristics/measurements of the user. Para. 199, describes: The real-time optical characteristics/measurements of the user may, for example, be one or more of the following: pupil constriction/dilation, angular measurement/positioning of each pupil, spherocity, eye shape (as eye shape changes over time) and other anatomic data):  
At least one hardware processor communicatively coupled to the head-mounted display, (refer to fig. 3 and paragraph 195. Describes the processor 38 may be integrated with one or more components of the head-mounted system 30, or may be integrated into other system 10 components) and the at least one eye-tracking camera, (refer to fig. 3 and paragraph 198. Describes for example, in some embodiments, the sensors 31 may include a camera or optical detection/scanning circuitry capable of detecting real-time optical characteristics/measurements of the user) the at least one hardware processor programmed to, (refer to fig. 3 and paragraph 194. Describes the user device will include a processor for executing program code stored in memory on the device, coupled with a display, and a communications interface): 
Analyze the first images to determine a center of a pupil of the eye, (refer to fig. 117 and paragraph 1007. Describes the eye tracking module is configured to determine the center of the cornea and the center of the pupil); 
Bradski does not explicitly disclose:
First images of the eye of the wearer captured at a first frame rate and a first exposure time; and
Second images of the eye of the wearer captured at a second frame rate greater than or equal to the first frame rate and at a second exposure time less than the first exposure time;
Analyze the second images to determine a position of a reflection of the light source from the eye; 
Determine, from the center of the pupil and the position of the reflection, a gaze direction of the eye; 
Estimate, from the gaze direction and previous gaze direction data, a future gaze direction of the eye at a future gaze time; and 
Cause the head-mounted display to present the virtual content at the future gaze time based at least partly on the future gaze direction.
Biedert teaches:
First images of the eye of the wearer captured at a first frame rate and a first exposure time, (refer to fig. 2A and paragraphs 52, 44. Describes for example, if there are three image sensors 78 for each eye, and each image sensor 78 captures 30 images per second, illuminators 76 may be configured to change state 90 times per second so that each image sensor 78 can capture an image in a dedicated illumination setting. This may further be used to provide an increased frame rate for the gaze data. Para. 44, describes: For example, a higher level of illumination, or longer exposure time, may be applied when more ambient light is present); and
Second images of the eye of the wearer captured at a second frame rate greater than or equal to the first frame rate and at a second exposure time less than the refer to fig. 2A and paragraph 44. Describes for example, image sensor(s) 78 may capture images of the user's eye 60 times per second and illuminators 76 may be configured to change state (on/off) 60 times per second out of phase with exposure of sensor(s) 78. A lesser level of illumination, or shorter exposure time, may be applied if glints from ambient light are advantageously used by the sensors);
Analyze the second images to determine a position of a reflection of the light source from the eye, (refer to fig. 1-5 and paragraph 37. Describes the cornea position of the user's eye(s) may be analyzed by detecting glints or reflections of the light that is emitted from illuminators 76 onto the eye(s) of the user); 
Determine, from the center of the pupil and the position of the reflection, a gaze direction of the eye, (refer to fig. 1-5 and paragraph 46. Describes all illuminators 76 may be activated concurrently such that multiple reflections on the cornea of emitted light may be captured by sensors 78. Device 10 may then use measured pupil position to determine one or more of gaze direction, orientation data, cornea position, and pupil size); 
Estimate, from the gaze direction and previous gaze direction data, a future gaze direction of the eye at a future gaze time, (refer to fig. 1-5 and paragraphs 53-54, 58. Describes for example when two image sensors 78 are used for each eye, each glint is detected from two perspectives and it is possible to estimate the location of the cornea with greater accuracy even in cases where device 10 has moved relative to the user's head after any initial calibration. Para. 54, describes: This may allow the device 10 to account for head movement and adjust gaze direction data based on the information about head movement to provide a better estimate of the direction of the gaze. A gaze direction determined based on the orientation of the user's eyes may be relative to the orientation of the user's head. Para. 58, describes: By analyzing the relative position of elements in successive images or video, adjustments to the calculation of a gaze direction may be made to compensate for movement); and 
Cause the head-mounted display to present the virtual content at the future gaze time based at least partly on the future gaze direction, (refer to fig. 1-5 and paragraphs 58-59. Describes by determining the orientation and movement of a user's head in combination with the readout information of rows of image sensors 78 and scene camera 18, the determined gaze direction may be overlaid on an image captured by scene camera 18 in such a way that the gaze direction may be corrected to reflect the actual scene present in the user's field of view at the time the gaze direction was calculated. Para. 59, describes: For example, device 10 may calibrate captured data from scene camera 18 with gaze data derived from the sensors 78 so as to more correctly reflect where and when a user was looking at a particular time in relation to captured data from scene camera 18).
The two references are analogous art because they both relate with the same field of invention of virtual reality device.

Regarding claim 21, Bradski discloses:
A method for eye tracking, (refer to fig. 3 and paragraph 199. Describes the real-time optical characteristics/measurements of the user may, for example, be one or more of the following: pupil constriction/dilation, angular measurement/positioning of each pupil, spherocity, eye shape (as eye shape changes over time) and other anatomic data) the method comprising:  
Determining, at least from the first images, a center of a pupil of the eye, (refer to fig. 117 and paragraph 1007. Describes the eye tracking module is configured to determine the center of the cornea and the center of the pupil); 
Bradski does not explicitly disclose:
Capturing via eye-tracking camera, first images of an eye at a first frame rate and a first exposure time; 
Capturing via eye-tracking camera, second images of the eye at a second frame rate greater than or equal to the first frame rate and at a second exposure time less than the first exposure time;
Determining, at least from the second images, a position of a reflection of a light source from the eye; and
 Determining, from the center of the pupil and the position of the reflection, a gaze direction of the eye.
Biedert teaches:
Capturing via eye-tracking camera, first images of an eye at a first frame rate and a first exposure time, (refer to fig. 2A and paragraphs 52, 44. Describes for example, if there are three image sensors 78 for each eye, and each image sensor 78 captures 30 images per second, illuminators 76 may be configured to change state 90 times per second so that each image sensor 78 can capture an image in a dedicated illumination setting. This may further be used to provide an increased frame rate for the gaze data. Para. 44, describes: For example, a higher level of illumination, or longer exposure time, may be applied when more ambient light is present); 
Capturing via eye-tracking camera, second images of the eye at a second frame rate greater than or equal to the first frame rate and at a second exposure time less than the first exposure time, (refer to fig. 2A and paragraph 44. Describes for example, image sensor(s) 78 may capture images of the user's eye 60 times per second and illuminators 76 may be configured to change state (on/off) 60 times per second out of phase with exposure of sensor(s) 78. A lesser level of illumination, or shorter exposure time, may be applied if glints from ambient light are advantageously used by the sensors
Determining, at least from the second images, a position of a reflection of a light source from the eye, (refer to fig. 1-5 and paragraph 37. Describes the cornea position of the user's eye(s) may be analyzed by detecting glints or reflections of the light that is emitted from illuminators 76 onto the eye(s) of the user); and
Determining, from the center of the pupil and the position of the reflection, a gaze direction of the eye, (refer to fig. 1-5 and paragraph 46. Describes all illuminators 76 may be activated concurrently such that multiple reflections on the cornea of emitted light may be captured by sensors 78. Device 10 may then use measured pupil position to determine one or more of gaze direction, orientation data, cornea position, and pupil size).
Regarding claim 21, refer to the motivation of claim 1.
Regarding claim 31, Bradski discloses:
A wearable display system, (refer to fig. 3 and paragraph 195. Describes a head-mounted display system 30) comprising: 
A head-mounted display configured to present virtual content by outputting light to an eye of a wearer of the head-mounted display, (refer to fig. 3 and paragraphs 196, 199. Describes the user device 30 presents to the user an interface 37 for interacting with and experiencing a digital world. Para. 199, describes: For example, in one embodiment, the sensors 31 may each measure a rate of pupil contraction for each of the user's eyes. Wherein the data is used to determine, for example, the user's reaction to a brightness setting of the interface display 33
A light source configured to direct light toward the eye of the wearer, (refer to fig. 3, 13a and paragraphs 199-200. Describes for example, in one embodiment, the sensors 31 may each measure a rate of pupil contraction for each of the user's eyes. Para. 200, describes: The user sensing system 34 may also include one or more infrared camera sensors, one or more visible spectrum camera sensors, structured light emitters and/or sensors, infrared light emitters); 
An eye-tracking camera configured to capture images of the eye of the wearer, (refer to fig. 3 and paragraphs 198-199. Describes for example, in some embodiments, the sensors 31 may include a camera or optical detection/scanning circuitry capable of detecting real-time optical characteristics/measurements of the user. Para. 199, describes: The real-time optical characteristics/measurements of the user may, for example, be one or more of the following: pupil constriction/dilation, angular measurement/positioning of each pupil, spherocity, eye shape (as eye shape changes over time) and other anatomic data) the eye tracking camera configured to alternatingly: 
A plurality of electronic hardware components, at least one of which comprises a hardware processor communicatively coupled to the head-mounted display, (refer to fig. 3 and paragraph 195. Describes the processor 38 may be integrated with one or more components of the head-mounted system 30, or may be integrated into other system 10 components) the eye-tracking camera, (refer to fig. 3 and paragraph 198. Describes for example, in some embodiments, the sensors 31 may include a camera or optical detection/scanning circuitry capable of detecting real-time optical characteristics/measurements of the user) and at least one other electronic hardware component in the plurality of electronic hardware components, wherein the hardware processor is programmed to, (refer to fig. 3 and paragraph 194. Describes the user device will include a processor for executing program code stored in memory on the device, coupled with a display, and a communications interface):
Receive and relay each first image of the eye of the wearer captured by the eye-tracking camera to the at least one other electronic hardware component, (refer to fig. 3 and paragraph 208. Describes the processor 38 handles data processing for the various components of the head-mounted system 30 as well as data exchange between the head-mounted system 30 and the gateway component 14 and, in some embodiments, the computing network 5. For example, the processor 38 may be used to buffer and process data streaming between the user and the computing network 5);  
Pixel, (refer to fig. 7B and paragraph 247. Describes depending upon the display type, line-by-line, or even pixel-by-pixel sequencing may be conducted to produce the perception of three-dimensional viewing)
Transmit location data indicating the locations to the at least one other electronic hardware component, (refer to fig. 3 and paragraph 208. Describes the processor 38 handles data processing for the various components of the head-mounted system 30 as well as data exchange between the head-mounted system 30 and the gateway component 14 and, in some embodiments, the computing network 5. For example, the processor 38 may be used to buffer and process data streaming between the user and the computing network 5); 
Bradski does not explicitly disclose:
Capture first images at a first exposure time; and 
Capture second images at a second exposure time less than the first exposure time;
Receive and store each second image of the eye of the wearer captured by the eye-tracking camera at the second exposure time to a buffer;
Analyze the buffer to identify locations at which reflections of the light source are present in each second image of the eye of the wearer captured by the eye-tracking camera at the second exposure time; and
Wherein the at least one other electronic hardware component is configured to: analyze each first image of the eye of the wearer captured by the eye-tracking camera at the first exposure time to identify a location of a center of a pupil of the eye;
Determine, from the location of the center of the pupil and the location data received from the hardware processor, a gaze direction of the eye of the wearer.
Biedert teaches:
Capture first images at a first exposure time, (refer to fig. 2A and paragraphs 52, 44. Describes for example, if there are three image sensors 78 for each eye, and each image sensor 78 captures 30 images per second, illuminators 76 may be configured to change state 90 times per second so that each image sensor 78 can capture an image in a dedicated illumination setting. This may further be used to provide an increased frame rate for the gaze data. Para. 44, describes: For example, a higher level of illumination, or longer exposure time, may be applied when more ambient light is present); and 
Capture second images at a second exposure time less than the first exposure time, (refer to fig. 2A and paragraph 44. Describes for example, image sensor(s) 78 may capture images of the user's eye 60 times per second and illuminators 76 may be configured to change state (on/off) 60 times per second out of phase with exposure of sensor(s) 78. A lesser level of illumination, or shorter exposure time, may be applied if glints from ambient light are advantageously used by the sensors);
Receive and store each second image of the eye of the wearer captured by the eye-tracking camera at the second exposure time to a buffer, (refer to fig. 5-6 and paragraph 57. Describes image processing and stabilization may in some embodiments be performed in real-time on device 10, or on an external device, as the data is captured. In other embodiments, the image data may merely be stored on device 10 or transferred to an external device);
Analyze the buffer to identify locations at which reflections of the light source are present in each second image of the eye of the wearer captured by the eye-tracking camera at the second exposure time, (refer to fig. 5-6 and paragraph 58. Describes by analyzing the relative position of elements in successive images or video, adjustments to the calculation of a gaze direction may be made to compensate for movement. Image sensors 78 and/or the scene camera 18 may utilize a rolling shutter to further improve the accuracy of the accuracy of determining the orientation of the users head. Para. 44, describes: When analyzing the image data, image processing may be employed to determine the difference between two adjacent frames and thus differentiate glints caused by reflection from illuminators 76 from those caused by reflection from ambient light); and
Wherein the at least one other electronic hardware component is configured to: analyze each first image of the eye of the wearer captured by the eye-tracking camera at the first exposure time to identify a location of a center of a pupil of the eye, (refer to fig. 2A and paragraphs 52, 44, 49. Describes for example, if there are three image sensors 78 for each eye, and each image sensor 78 captures 30 images per second, illuminators 76 may be configured to change state 90 times per second so that each image sensor 78 can capture an image in a dedicated illumination setting. Para. 44, describes: For example, a higher level of illumination, or longer exposure time, may be applied when more ambient light is present. Para. 49, describes: The light conditions for each eye can be determined by analyzing images captured by image sensors 78 or using external light sensors, or a combination of both. The result of this analysis may be used to control the eye tracker settings for each eye in real-time
Determine, from the location of the center of the pupil and the location data received from the hardware processor, a gaze direction of the eye of the wearer, (refer to fig. 1-5 and paragraph 46. Describes all illuminators 76 may be activated concurrently such that multiple reflections on the cornea of emitted light may be captured by sensors 78. Device 10 may then use measured pupil position to determine one or more of gaze direction, orientation data, cornea position, and pupil size).
Regarding claim 31, refer to the motivation of claim 1.
Regarding claim 2, Bradski discloses:
Wherein the at least one light source comprises at least one infrared light source, (refer to fig. 3 and paragraph 200. Describes the user sensing system 34 may also include infrared light emitters).
Regarding claim 3, Bradski does not explicitly disclose:
Wherein the at least one hardware processor is programmed to analyze the first images or the second images to determine a center of rotation or a center of perspective of the eye of the wearer.
Biedert teaches:
Wherein the at least one hardware processor is programmed to analyze the first images or the second images to determine a center of rotation or a center of perspective of the eye of the wearer, (refer to fig. 2A and paragraphs 52, 44, 49. Describes for example, if there are three image sensors 78 for each eye, and each image sensor 78 captures 30 images per second, illuminators 76 may be configured to change state 90 times per second so that each image sensor 78 can capture an image in a dedicated illumination setting. Para. 44, describes: For example, a higher level of illumination, or longer exposure time, may be applied when more ambient light is present. Para. 49, describes: The light conditions for each eye can be determined by analyzing images captured by image sensors 78 or using external light sensors, or a combination of both. The result of this analysis may be used to control the eye tracker settings for each eye in real-time).
Regarding claim 7, Bradski does not explicitly disclose:
Wherein to analyze the second images, the at least one hardware processor is programmed to determine whether the reflection of the light source is from a non-spherical portion of the cornea of the eye.
Biedert teaches:
Wherein to analyze the second images, the at least one hardware processor is programmed to determine whether the reflection of the light source is from a non-spherical portion of the cornea of the eye, (refer to fig. 2A-B and paragraphs 37, 50. Describes the cornea position of the user's eye(s) may be analyzed by detecting glints or reflections of the light that is emitted from illuminators 76 onto the eye(s) of the user. Para. 50, describes: the cornea may be assumed to be a perfect sphere; the locations of the glints may be used to determine the location of the cornea relative to the pupil. This location of the cornea relative to the pupil may in turn be used to determine the direction of the gaze and thereby the optical axis of the eye).
Biedert does not explicitly teach:
a non-spherical portion of the cornea
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987)
Regarding claim 8, Bradski disclose:
Wherein to analyze the second images, the at least one hardware processor is programmed to identify existence of at least partial occlusion of the reflection of the light source, (refer to fig. 22W and paragraph 512. Describes light may enter from the real world and be directed sequentially through a first freeform optic 770, through an optional lens 812 which may be configured to relay light to a reflector 810 such as a DMD from a DLP system, which may be configured to reflect the light that has been filtered on a pixel by pixel basis (e.g., an occlusion mask may be utilized to block out certain elements of the real world, such as for darkfield perception).
Regarding claim 9, Bradski does not explicitly disclose:
Wherein the at least one hardware processor is programmed to determine an estimated position of the center of the pupil based at least partly on the position of the reflection of the light source and a glint-pupil relationship.
Biedert teaches:
Wherein the at least one hardware processor is programmed to determine an estimated position of the center of the pupil based at least partly on the position of the reflection of the light source and a glint-pupil relationship, (refer to fig. 1-5 and paragraph 46. Describes all illuminators 76 may be activated concurrently such that multiple reflections on the cornea of emitted light may be captured by sensors 78. Device 10 may then use measured pupil position to determine one or more of gaze direction, orientation data, cornea position, and pupil size).
Regarding claim 10, Bradski does not explicitly disclose:
Wherein the glint-pupil relationship comprises a linear relationship between glint position and pupil center position.
Biedert teaches:
Wherein the glint-pupil relationship comprises a relationship between glint position and pupil center position, (refer to fig. 2A and paragraph 50. Describes the locations of the glints may be used to determine the location of the cornea relative to the pupil. This location of the cornea relative to the pupil may in turn be used to determine the direction of the gaze and thereby the optical axis of the eye)
Biedert does not explicitly teach:
a linear relationship
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 11, Bradski does not explicitly disclose:
Wherein the first exposure time is in a range from 200 µs to 1200 µs.
Biedert teaches:
The first exposure time, (refer to fig. 2A and paragraph 44. Describes for example, a higher level of illumination, or longer exposure time, may be applied when more ambient light is present)
Biedert does not explicitly teach:
exposure time is in a range from 200 µs to 1200 µs
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to experiment with different exposure time, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 12, Bradski does not explicitly disclose:
Wherein the first frame rate is in a range from 10 frames per second to 60 frames per second.
Biedert teaches:
Wherein the first frame rate is in a range from 10 frames per second to 60 frames per second, (refer to fig. 2A and paragraph 52. Describes for example, if there are three image sensors 78 for each eye, and each image sensor 78 captures 30 images per second, illuminators 76 may be configured to change state 90 times per second so that each image sensor 78 can capture an image in a dedicated illumination setting. This may further be used to provide an increased frame rate for the gaze data).
Regarding claim 13
Wherein the second exposure time is in a range from 5 µs to 100 µs.
Biedert teaches:
The second exposure time, (refer to fig. 2A and paragraph 44. Describes a lesser level of illumination, or shorter exposure time, may be applied if glints from ambient light are advantageously used by the sensors)
Biedert does not explicitly teach:
exposure time is in a range from 5 µs to 100 µs
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to experiment with different exposure time, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 14, Bradski does not explicitly disclose:
Wherein the second frame rate is in a range from 100 frames per second to 1000 frames per second.
Biedert teaches:
Wherein the second frame rate is in a range, (refer to fig. 2A and paragraph 44. Describes for example, image sensor(s) 78 may capture images of the user's eye 60 times per second and illuminators 76 may be configured to change state (on/off) 60 times per second out of phase with exposure of sensor(s) 78).
Biedert does not explicitly teach:
a range from 100 frames per second to 1000 frames per second
In re Aller, 105 USPQ 233.
Regarding claim 15, Bradski does not explicitly disclose:
Wherein a ratio of the first exposure time to the second exposure time is in a range from 5 to 50.
Biedert teaches:
The first exposure time to the second exposure time, (refer to fig. 2A and paragraph 44. Describes for example, a higher level of illumination, or longer exposure time, may be applied when more ambient light is present, or a lesser level of illumination, or shorter exposure time).
Biedert does not explicitly teach:
a ratio of the first exposure time to the second exposure time is in a range from 5 to 50
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to experiment with different exposure time ratio, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 16
Wherein a ratio of the second frame rate to the first frame rate is in a range from 1 to 100.
Biedert teaches:
Wherein a ratio of the second frame rate to the first frame rate is in a range from 1 to 100, (refer to fig. 2A and paragraphs 52, 44. Describes for example, if there are three image sensors 78 for each eye, and each image sensor 78 captures 30 images per second, illuminators 76 may be configured to change state 90 times per second so that each image sensor 78 can capture an image in a dedicated illumination setting. This may further be used to provide an increased frame rate for the gaze data. Para. 44, Describes: for example, image sensor(s) 78 may capture images of the user's eye 60 times per second and illuminators 76 may be configured to change state (on/off) 60 times per second out of phase with exposure of sensor(s) 78).
Regarding claim 20, Bradski does not explicitly disclose:
Wherein the at least one hardware processor is programmed not to combine the first images with the second images, (refer to fig. 3 and paragraph 195. Describes the processor 38 may be integrated with one or more components of the head-mounted system 30, or may be integrated into other system 10 components).
Allowable Subject Matter
Claims 4-6 and 17-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 5712727667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        02/12/2021